Citation Nr: 0206757	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  01-01 375A	)	DATE
	)
	)


THE ISSUE

Whether the Board's February 1964 decision denying service 
connection for stricture of the urethra contains clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Mitchell S. Randall, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The moving party served on active duty from May 1944 to 
October 1944.  

The moving party claims CUE in a February 1964 Board decision 
that denied service connection for stricture of the urethra.


FINDINGS OF FACT

1.  The facts and law as they were then known were before the 
Board at the time of its February 1964 decision, and the 
statutory and regulatory provisions extant at the time were 
correctly applied.

2.  The February 1964 Board decision had a sound factual 
basis in the record.


CONCLUSION OF LAW

There was no CUE in the February 1964 Board decision that 
denied the moving party's claim for service connection for 
stricture of the urethra.  38 U.S.C.A. § 7111 (Supp. 2001); 
38 C.F.R. § 20.1400-1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The facts as before the Board in February 1964 were as 
follows:

The moving party's March 1944 report of physical examination 
and induction shows that a serological test for syphilis, 
performed on March 6, 1944, was positive.  During a genito-
urinary clinical examination, phimosis was noted.  (Phimosis 
is the narrowness of the opening of the prepuce, preventing 
its being drawn back over the glans. Stedman's Medical 
Dictionary, 26th Edition.)  Based on physical and medical 
examination, the reviewing physician found the moving party 
to be qualified for general military service.

The moving party was admitted to Fort Benning military 
hospital on August 23, 1944, with a distended bladder.  A 
hospital admission form (addressing chief complaint, 
condition on admission and previous personal history) shows 
that the moving party was seen for acute urine retention.  He 
was in acute distress due to a distended bladder.  By 
history, he had no previous history of serious illness.  He 
had undergone no operation, and he was in apparent good 
health.  With regard to "Injuries," it was noted 
specifically there were none.  A section entitled "venereal 
disease" indicates that the moving party had gonorrhea about 
one year before admission and had penis syphilis.  The entry 
for recording the history of the present illness reflects 
that the moving party stated he had no urinary difficulty 
until about a year ago, when he had to strain to start the 
urinary stream.  These symptoms increased in severity, until 
he reported to Fort Benning hospital because of acute urinary 
retention.  He had a filiform stricture of the urethra.  When 
a #11 sound was passed, this relieved the acute condition.  
The physician ascertained no other symptoms or complaints.

An abbreviated clinical record states that the moving party 
was admitted to the hospital the day before with a distended 
bladder.  He had not been able to void, except for some 
dribbling of urine, for the past 24 hours.  He had difficulty 
in starting the urinary stream.  He had a tight foreskin and 
believed his difficulty was due to this condition.  He had no 
other serious injuries or operations.  It was noted 
specifically that complete physical examination was negative 
except for bronchio vesicular breathing.  There were no 
rales.  Blood pressure was 118/6(?).  (The Board notes the 
second figure is unclear.)  Pulse was 88, full and regular.  
The abdomen was partially distended due to a full bladder.  
The foreskin was fibrotic and could not be retracted.  A 
filiform stricture of the urethra was present.  

On August 23, 1944, a #11 sound was used.  The moving party 
voided and this relieved some of the bladder distention.  On 
August 27, he was dilated again.  On August 30, there were no 
complaints.  He was dilated on September 7.  On September 14, 
he was voiding freely.  He had a reaction following a #15 
dilation.  He was dilated on September 21.  He had a chill 
and fever following dilation to #15 on September 22.  On 
September 28, he was transferred for disposition to a 
Certificate of Disability Discharge board.  

Urinalysis blood testing on August 23 was negative, and 
microscopic examination showed many large clumps of 
innumerable pus cells.  Laboratory reports show that Kahn and 
Wassermann serologies taken on August 23, 1944, were 
positive. 

A dental examination report dated August 24, 1944, includes a 
medical diagnosis of distention of bladder.

Treatment and nurses' notes show that on August 23, 1944, the 
moving party was admitted in much pain, with his bladder 
greatly distended.  He had retention with dribbling.  The 
diagnosis was retention due to urethral stricture.  From 
August 24 to September 7, daily notes indicate "routine 
care."  On September 8, he had no complaints.  Fluids were 
encouraged and it appears he voided freely (though the notes 
are difficult to read in places).  On September 9 through 15 
he was treated daily with sulfadiazine, and on September 15 
the sulfadiazine was discontinued.  From September 17 to 
September 22, he was noted to receive routine ward care.  

Urinalysis blood testing and microscopic analysis on 
September 11, 1944, were positive.  Urinalysis blood testing 
and microscopic analysis on September 18, 1944, were 
negative.  

An undated final summary of treatment at Fort Benning 
hospital states that the moving party was admitted on August 
23, 1944, to the ASF Regional Hospital, Fort Benning, 
Georgia, because of acute urinary retention.  Examination 
showed a filiform stricture of the urethra.  The moving party 
was dilated to #15 French, but the stricture was of such 
resistance that repeated dilations at frequent intervals were 
necessary to maintain even this small caliber of the urethra.  
The examiner's opinion was that the moving party should 
appear before a disposition board for a Certificate of 
Disability Discharge because of this condition.  The 
physician asserted that the moving party was of no value to 
the Army due to the necessity of frequent treatments in order 
to permit normal urination.  The diagnosis was stricture, 
urethra, severe (filiform).  The cause was explicitly 
described as undetermined.  The condition was found to have 
not occurred in the line of duty, and to have existed prior 
to service.  Dr. K signs these records.  They also reference 
consultation with another physician.

The moving party's Certificate of Disability for Discharge, 
dated October 17, 1944, states that the moving party was 
unfit for military service due to stricture, urethral, 
anterior and posterior, severe (filiform), secondary to 
gonorrhea year before induction.  He was found incapacitated 
for all military service by reason of his inability to 
urinate.  Disability was found to be permanent.  Maximum 
benefit from hospitalization had been obtained.  The date of 
onset of disease or injury was listed as unknown.  He was 
found to have become unfit for duty on August 23, 1944.  The 
reviewing physician found the condition was not aggravated by 
service, did exist prior to service, was not incident to 
service, was not due to own misconduct, and was not in the 
line of duty.

A clinical record brief dated October 19, 1944, lists a final 
diagnosis of stricture, urethral, anterior and posterior, 
severe (filiform), secondary to gonorrhea year before 
induction.

In October 1944, the moving party submitted an application 
for VA disability compensation.  The form contained a block 
for reporting the nature of the disease or injury on account 
of which claim is made and the date it began.  In this block 
the moving party described his condition as "stomach 
trouble" that began to bother him in "September 1944."  
Elsewhere in the application he indicated that he had 
"stomach pain" in September and October 1944, and received 
treatment at Fort Benning, Georgia.  The moving party signed 
this form in several places.  

A clinical record brief of hospitalization at Fort Dix, New 
Jersey, shows date of admission was July 14, 1947, and date 
of discharge was July 9, 1948.  Final diagnoses were as 
follows: 1)  Stricture, of urethra, anterior, severe, cause 
undetermined, pronounced, improved.  2) Syphilis, early 
latent, history of treatment by Public Health at Tuskegee, 
Alabama, in February 1947, unchanged, disease seems arrested.  
3) Incontinence of urine, acute, traumatic, due to internal 
urethrotomy on July 25, 1947.  This hospitalization was the 
subject of a successful 38 U.S.C.A. § 1151 claim brought by 
the moving party.  After a liberalizing change in the 
applicable law, made effective November 25, 1991, he 
prevailed in showing he had permanent incontinence due to the 
July 25, 1947, surgical procedure during which the muscle 
that controls the bladder was damaged, and that this was not 
a necessary consequence of the procedure. 

An undated clinical record of this hospitalization shows that 
he was admitted with a three-year history of difficulty in 
urination.  Stricture was diagnosed at onset of history and 
he was sounded.  He had undergone no sounds since February 
1945.  Upon admission, he experienced no urinary symptoms 
except for slowness in starting the stream.  A complete 
physical at admission was normal except for marked scarring 
of the head of the penis; urethral discharge, with many pus 
cells seen; and many pus cells at the prostate.  He was 
initially treated with penicillin and sulfadiazine.  

An admission form shows that the moving party was diagnosed 
with stricture of the urethra, dilated, discharged via 
Certificate of Disability Discharge from the Army in October 
1944.  He was noted to have been circumcised in October 1944 
(other histories note the time of circumcision as January 
1945) in a civilian hospital, with resultant scarring of the 
end of the penis.  A listing of final diagnoses notes that 
the Public Health Department in Tuskegee, Alabama, in 
February 1947 treated him for syphilis.  The military 
hospital records note that he was treated for several months, 
by intravenous and intramuscular injections, by the Public 
Health Department.  He denied primary or secondary lesions.  

A June 14, 1948, VA consultation report from the syphilology 
department noted as the only significant physical finding 
cicatrix of the glans penis.  The moving party was found to 
be non-infectious as of June 1948.  

A July 1948 final summary of hospitalization describes the 
moving party as having been discharged from the Army in 1944 
for stricture of the anterior urethra, which subsided shortly 
thereafter with resultant cicatrix of the urethral meatus.  
He had no further dilations but stated that he would have 
bouts of dysuria with occasional passage of bright blood 
after straining.  He denied pyuria.  He had been treated for 
syphilis by Public Health at Tuskegee, Alabama, from February 
1947 to April 1947.  Physical examination revealed cicatrix 
of the glans penis of stenosing degree, and slight anterior 
urethral discharge of purulent nature.  

In July 1948, the moving party submitted an application for 
disability compensation.  The nature of the claimed 
disability was urinary incontinence, and the claimed date 
that the disability began was July 25, 1947.  The claimed 
cause of disability was operation for urethral stricture.  A 
second application form from the moving party dated October 
1949 described the disability for which compensation was 
claimed as a neurogenic bladder.

In June 1949, the moving party was hospitalized again for his 
genito-urinary problems.  A June 1949 final summary of 
hospitalization for treatment for multiple anterior urethral 
strictures includes a finding upon physical examination of 
the penis being somewhat deformed, in that the skin adhered 
directly to the glans.  By history, five years before 
admission he had first noticed his urinary stream was thinner 
than normal and was told by Army doctors that he had a 
urethral stricture.  At the time of admission in June 1949, 
he was wearing a penile Cunningham clamp due to incontinence.  
Physical examination noted the penis was somewhat deformed 
with skin adhering directly to the glans obliterating the 
coronal sulcus.  During one procedure, the physician noted 
marked scarring and tortuosity of the entire urethral 
channel.  The discharge diagnoses were multiple anterior 
urethral strictures, improved; cystitis, chronic, improved; 
urinary incontinence due to damage of external sphincter, 
unimproved; and syphilis, unimproved.

VA records of hospitalization from February 1960 to January 
1962 reflect that the moving party reported a history of 
treatment for ureteral strictures in 1947.  Following the 
second treatment, he became incontinent.  With regard to 
"past injuries," the history was reported as "none."  
Physical examination disclosed "a scar at glans penis 
secondary to infection."  During hospitalization, the moving 
party was treated for stricture of the urethra and urinary 
incontinence.  

In January 1963, the moving party was treated at a private 
hospital for proven sarcoid.  The record includes a physical 
finding of a surgical scar on the inferior surface of the 
penis.  

In March 1963, the moving party appeared without 
representation before RO personnel.  The moving party stated 
that on his first or second day of service he was working in 
a GI truck into which blocks of wood were being tossed.  He 
indicated his penis was caught between two of the blocks of 
wood.  He reported that for months he went to the dispensary 
daily, had to "sweat out" the line there, and at a given 
time was called to duty so that he never got into the 
dispensary.  He said he received no treatment until his 
hospitalization in August 1944, from which his disability 
discharge followed.  He denied any pre-service history of 
venereal disease, and said his whole family had a blood 
infection.  He denied any pre-service treatment.  According 
to the report of contact, he had with him a vague statement 
from a medical doctor.  He would not submit the statement 
then, but would submit it via his representative.  The 
statement apparently was that of a family doctor asserting 
that, prior to service, he never treated the moving party for 
other than usual childhood diseases.  The moving party 
further stated that he recently was hospitalized at a non-VA 
facility for sarcoidosis, and that he was incontinent.  The 
RO personnel provided the moving party explanations about his 
in-service positive serology, his in-service history of pre-
existing defect, and told the moving party that after he 
conferred with his representative and submitted his medical 
statement formally, the RO would consider his claim again, as 
well as entitlement to nonservice-connected pension benefits 
if he cared to submit a claim.  He was not working, was not 
on sick leave, and did not know when he was to return to 
work.  He thanked the RO personnel for their time and 
explanation, and left.

In an April 1963 statement, he requested VA obtain a February 
1945 report from the VA hospital in Tuskegee, Ala.  He 
related that he wished to reopen his claim because his 
urethral stricture was caused by trauma two days after 
induction, which he maintained was separate and distinct from 
any other G.U. diagnosis.  He reported that although he 
received no actual treatment after his injury on a work 
detail, he signed out on sick call each day for four months 
and he believed records of this should be available.  

The record reflects the RO requested additional service 
department records and was advised that none existed.  The RO 
also obtained the report from the VA hospital in Tuskegee 
reflecting the moving party was seen in January and February 
1945.  This report shows treatment for urethral stricture.  
Penile sores with urethral discharge were also noted.  The 
moving party was expressly advised of this development in the 
September 1963 statement of the case.

In October 1963, the moving party submitted a written 
statement describing his 1947 period of military 
hospitalization.  He indicated he went to a general hospital 
seeking work, and the doctor suggested he have his ailment 
treated.  He said that the doctor had him admitted 
(apparently to the hospital in Fort Dix), and during 
examination the doctor noted that part of his urethra was 
damaged, specifically the part of the end that was mashed by 
the blocks of wood.  He said that he received the operation 
and was taken back to his ward, and a short time later he 
began hemorrhaging.  He was taken back to the operating room, 
but could not recall what happened.  But when he returned to 
the ward the second time, he wrote, he had two different 
types of tubes in his bladder.  Also, he stated, he was 
unconscious for two or three days.  He said that when the 
tubes were removed, he had incontinence of the bladder that 
was caused from the damage of the accident.  He indicated 
that physicians who did not give a full examination caused 
his condition.  He said the history was built from a blood 
serological test that found a family partial positive "which 
[doesn't] amount to much."  He contended that out of six 
brothers and sisters with the same amount of positive 
reading, only he had the stricture.  He said that the reason 
he had not answered any of the past VA denials of his claims 
was that he did not know they did not have his complete 
records.

Also in October 1963, the moving party submitted a written 
statement responding to the September 1963 statement of the 
case, contending that his 1947 Tuskegee Hospital treatment 
was merely for circumcision.  He said that the physicians 
talked about an operation to open the urethra, which wasn't 
performed after he was told that some people have smaller 
urethras than others do. 

He maintained that local board examiner Dr. M.S. 
Killingsworth's (apparently his family physician) records 
showed no disease prior to his induction into service.  He 
questioned why he was accepted into service if his condition 
was as indicated in his records.  He indicated that at no 
time during service was a serology test conducted.  He 
asserted that because of his condition resulting from the in-
service accident, no serology test was possible at the time 
the records showed that one was performed.  He further 
questioned the history of urine difficulty going back about a 
year before August 1944, and asked whether someone guessed 
about this fact, as he contended was done in the rest of the 
case.

In February 1964, the Board denied the moving party's claim 
for service connection for urethral stricture on the factual 
basis that the moving party had begun to have difficulty in 
urinating several months before entering active service; that 
he had a severe urethral stricture on hospitalization in 
August 1944; and that this condition was of such resistance 
as of the fourth month of the moving party's service that 
repeated dilations at frequent intervals were necessary to 
maintain a small opening of the urethra.  The Board reasoned 
that the moving party was shown to have had a severe urethral 
stricture in the fourth month of active service, and that 
whatever the cause or causes, the stricture was so severe and 
extensive that it could not have been the result of an injury 
or infection that occurred within the short time the moving 
party was in active service.  The Board found the moving 
party's complaints on hospitalization in August 1944 clearly 
showed that he had symptomatology of urinary retention for 
some time prior to service.  The Board concluded that the 
increase in severity of these symptoms during service was not 
shown to have been other than natural progress of the 
condition.  On these grounds, the Board held that the 
presumption of soundness and presumption of aggravation were 
both rebutted by clear and unmistakable evidence.

In its February 1964 decision, the Board referenced a 
statement from N.W. Killingsworth, M.D., that he knew the 
moving party during his childhood, and had never treated him 
for any disease.

In support of the motion for review on the basis of CUE, the 
moving party and his attorney have submitted additional 
medical records, including medical opinions in support of the 
claim.  Also submitted were other records, or citations to 
authorities, as well as statements from the moving party.

Law

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  For Board decisions 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b). 

To warrant revision of a Board decision on the grounds of 
clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are as follows:  (1) Changed diagnosis -- A new 
medical diagnosis that ``corrects'' an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist -- The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence -- A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2001).

Motions for review of prior Board decisions on the grounds 
of clear and unmistakable error are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to § 20.1404(b), the motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the last sentence of the original 
version of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), was invalid because, in conjunction with CUE 
Rule 1409(c) (codified at 38 C.F.R. § 20.1409(c)), it 
operates to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b).  This was held by 
the Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) (West. Supp. 2000) that a CUE claim 
"shall be decided by the Board on the merits." 

Subsequently, Rule 1404(b) of the Board's Rules of Practice 
was amended to provide:

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual 
basis for such allegations, and why the 
result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations 
or failure to give due process, or any other 
general, non-specific allegations of error, 
are insufficient to satisfy the requirement 
of the previous sentence.  Motions which fail 
to comply with the requirements set forth in 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

66 Fed. Reg. 35902-35903 (July 10, 2001). 

The moving party in this case has, through his attorney, set 
forth clear and specific allegations of clear and 
unmistakable error in the February 1964 Board decision, as 
detailed below.  The moving party, through his 
representative, has pleaded errors of fact and law with 
sufficient specificity to enable the Board to decide the CUE 
claim on the merits.  Therefore, the invalidation of the last 
sentence of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), as it operates in conjunction with CUE Rule 
1409(c) (codified at 38 C.F.R. § 20.1409(c)), is not of 
concern in the present case.

New or recently developed facts or changes in the law 
subsequent to the original adjudication may provide grounds 
for reopening a case or for a de novo review but they do not 
provide a basis for revising a finally decided case.  Russell 
v. Principi, 3 Vet. App. 310 (1992).

The Board applied the following laws and regulations to the 
moving party's case, based on his wartime service, in its 
February 1964 decision:
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310 (now codified at 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000)). 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  Clear and unmistakable 
evidence that the disability existed before service will 
rebut the presumption.  38 C.F.R. § 311 (since amended and 
codified at 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1964).
 
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
For a wartime veteran, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C. § 353 
(since amended and codified at 38 U.S.C.A. § 1153); 38 C.F.R. 
§ 3.306 (1964).  (The last two sentences of the regulation 
quoted above were not set forth in the Board's February 1964 
decision.)

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Board notes that in Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc), the Court held that the provisions of the 
VCAA are not applicable to a Board CUE claim.  Accordingly, 
no further action is required in light of the new 
legislation.

The Board further observes with respect to the notice 
provisions of the VCAA, the moving party's representative is 
an attorney.  The moving party and his attorney have 
demonstrated actual notice of the Board CUE statutory 
provisions and regulations in briefs, letters, and hearing 
testimony.  They further demonstrated actual notice of the 
laws and regulations pertaining to service connection, the 
presumption of soundness, and the presumption of aggravation.  
In a June 2001 letter to the Board, the moving party's 
representative declined to present further argument in this 
case.  Because the moving party was provided notice and has 
demonstrated actual notice of the applicable laws and 
regulations, the Board finds that the notice requirements of 
the VCAA have been met. 

Analysis

The moving party and his attorney have advanced multiple 
theories of CUE in the February 1964 Board decision.  Because 
of the nature of this matter, the theories of CUE do not 
divide cleanly into allegations of factual and legal CUE.  
Rather, the claims mix allegations about whether "the 
correct facts" were before the Board, and about the Board's 
fact finding in the context of whether the legal presumption 
of soundness and the legal presumption of aggravation were 
applicable and were rebutted.  For purposes of clarity, the 
Board has organized its analysis into two sections.  One 
addresses what appears to be theories of CUE of fact, and the 
second responds to theories of CUE that involve the law or 
mixed questions of law and fact. 

A. Factual CUE

The Board deems the first argument in this motion is 
generally that the "the correct facts, as they were known at 
the time," were not before the Board.  In support of this 
argument, additional evidence has been submitted, including 
medical opinions supporting the claim of CUE dated after the 
Board's decision of February 1964.  Also in this category are 
other items of evidence and citations to various authorities 
concerning the status and treatment of black service members 
during the moving party's period of service, including 
information about Fort Benning.    

The Board acknowledges that the language cited by the moving 
party and his attorney is found in 38 C.F.R. § 20.1403(a) and 
is in Russell v. Principi, 3 Vet. App. 310, 312 (1992) (In 
addressing the parameters of 38 C.F.R. § 3.105(a) (CUE by the 
originating agency), the Court noted "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator . . . ")  This language, examined in isolation, 
is susceptible to a reading that in a CUE claim, evidence not 
of record (the alleged "correct facts") at the time of the 
Board decision under challenge may be added to the record and 
considered.  The CUE regulations, however, contain other 
specific provisions concerning precisely what constitutes the 
record in a review for CUE.  Those provisions clearly 
indicate that the review for an alleged CUE of fact must be 
based upon the evidence before the Board at the time the 
decision was entered, with an exception for "constructive 
notice" only applicable to cases decided on or after July 
21, 1992.  38 C.F.R. § 20.1403(b).  This rule is consistent 
with the prior decisions of the Court.    In Russell, supra., 
the Court further stated that "[a] determination that there 
was a 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior AOJ 
or [Board] decision."  In this connection, the Court pointed 
out that a subsequent change in medical diagnosis "that 
'corrects' an earlier diagnosis ruled on by previous 
adjudicators is the kind of 'error' that could not be 
considered an error in the original adjudication." (3 Vet. 
App. at 314.)  The Federal Circuit reviewed and upheld Rule 
1403.  Disabled American Veterans v. Gober, 234 F.3d at 695-
98.  Accordingly, the record for review with regard to CUE 
consists only of the record as it stood at the time of the 
Board's February 1964 determination.  The additional medical 
opinions and other materials submitted or cited in support of 
the motion are not for consideration to determine whether 
there was CUE in the 1964 Board determination.

The second main argument is that the Board committed a 
factual CUE when it failed to hold that the moving party 
sustained a traumatic injury to his penis in service.  The 
Board finds that it was by no means "undebatable" that all 
the evidence of record in February 1964 established that the 
moving party had sustained a traumatic injury to his penis in 
service.  The only evidence directly supporting the presence 
of a traumatic injury in service comprised the evidentiary 
assertions from the moving party first advanced nearly 
nineteen years after the alleged injury and over eighteen 
years after the original claim for compensation benefits was 
filed immediately after the moving party was discharged from 
service.  

The record as it stood in 1964 provided substantial reason 
for the Board to discount the probative weight to be accorded 
the moving party's evidentiary assertions.  The moving party 
first came forward with the history regarding the traumatic 
in-service injury of his penis in March 1963, and no 
reference to such a traumatic injury during the moving 
party's period of active service is contained in the many 
medical records and histories recorded between the time of 
the purported injury in May 1944 and his March 1963 
appearance at the RO.  

Statements of medical history recorded in the service medical 
records in August 1944 at least twice expressly denied an 
injury.  The service medical records do show the moving party 
provided his lay theory that his tight foreskin was the 
factor causing the disability.  Physical examination was 
conducted that led to a number of defects being recorded, but 
no finding indicated or suggested a traumatic injury to the 
penis.  

Medical records as late as the early 1960s failed to mention 
the history of the alleged injury.  These records actually 
contain a statement of medical history denying that there 
ever had been an injury, and indicating that the scarring was 
due to a secondary infection, not due to an in-service injury 
to the penis.  Other records described the scarring as post-
surgical, secondary to infection, or due to a circumcision 
procedure that took place in a private hospital post service.  

Quite apart from what the clinical records documented from 
1944 to 1963, even had the Board confined its scrutiny to the 
moving party's own evidentiary assertions, there was manifest 
reason to reject the account first offered in 1963.  In the 
claim for compensation benefits completed by the moving party 
in October 1944, he described his condition as "stomach 
trouble" that began to bother him in "September 1944."  
Elsewhere in the application he indicated that he had 
"stomach pain" in September and October 1944, and received 
treatment at Fort Benning, Georgia.  The Board could easily 
have found this contemporaneous report by the moving party 
himself describing his disorder as a "stomach condition" 
and placing the date of onset in September 1944 was 
materially inconsistent with the account nearly two decades 
later of a traumatic injury to the penis in May 1944.  There 
is no theory of racially motivated misrepresentation that the 
Board can perceive that would explain why the moving party 
himself would falsify his own claim in 1944.  

On the other hand, the moving party's own contemporaneous 
statements on his claim in 1944 are generally consistent with 
the recorded history and findings in the service medical 
records.  The only arguably material difference is that the 
service medical records show he was first seen in the last 
eight days of August 1944 and on his claim he reported 
treatment from September 1944.  No reasonable fact finder 
could have concluded that this discrepancy was so large as to 
make a difference in the case, particularly since the 
discrepancy was towards the service medical records showing 
marginally earlier treatment than what the moving party 
reported on his application.  Once again, when the moving 
party filed another claim for compensation benefits in 1948, 
or again in 1949, he offered no statements of medical history 
or a description of his claim consistent with the account he 
would tender in 1963.

On top of the fundamental contradiction between the 1963 
account and the 1944, 1948 and 1949 claims, the record 
disclosed an additional material contradiction that 
undermined the probative value and the credibility of the 
moving party's later accounts.  In his October 1963 written 
statement he contended that he had not had syphilis prior to 
the military hospitalization in 1947 that resulted in his 
incontinence.  He contended that the 1947 Tuskegee 
hospitalization was "merely for a circumcision."  However, 
the records of hospitalization at Fort Dix in 1947 show 
clearly that, by his own contemporaneous account, he had just 
been treated for syphilis that year at a Public Health 
facility in Tuskegee, Alabama.  Other records indicate that 
the circumcision took place in late 1944 or early 1945.  
Thus, a reasonable fact finder could have ascertained that 
the 1963 denial of past episodes of venereal disease, as well 
as the claimed circumstances of the circumcision, were 
inconsistent with contemporaneous medical records from the 
1940's much closer to the event.  Such inconsistencies would 
further undermine the probative value to the attached to the 
evidentiary assertions of the moving party.

For all of these above reasons, there was ample basis for the 
Board to assign little or no probative value to the account 
advanced in 1963, as opposed to the moving party's own 
statements on his claims between 1944 and 1949, not to 
mention the obvious contradiction between the account in 1963 
and the findings and history in the medical records prepared 
in the 1940's.  The resulting lack of credibility would also 
serve as a material factor in rebutting the presumptions of 
aggravation and soundness, since the moving party rested his 
claim on the theory that that his in-service disability was 
due to a traumatic in-service injury to the penis.  If the 
Board chose quite reasonably not to believe the contention of 
the in-service injury, it could not overlook the next obvious 
inference - that the moving party was also less than accurate 
in accounting for his pre- and post-service medical history.  
Thus, his evidentiary assertions advanced in the 1960's in 
connection with the claim before the Board concerning the 
severity and origins of his condition could be found to be of 
no probative weight in determining whether there was clear 
and unmistakable evidence to rebut to the presumption of 
soundness and the presumption of aggravation.  

The attorney has argued specifically that as no deformity of 
the penis was noted at entry into service, the deformity of 
the penis reflected in 1949 hospital records established that 
the moving party sustained a traumatic injury in service.  
The record before the Board in 1964, however, contained 
service medical records where injury was denied and physical 
examination produced no finding or manifestations of a 
traumatic injury of the penis.  The post service records 
reflected a number of entries providing non-service related 
causes for the deformity.  One Fort Dix record indicates the 
scarring occurred as a result of circumcision at a private 
hospital.  Other etiologies included infections, treatment 
for venereal disease, and the very unfortunate 1947 
hospitalization that resulted in the moving party's 
incontinence.  As noted above, a VA hospitalization record 
from the early 1960s indicates that the scarring of the glans 
penis was secondary to infection, and makes no mention of the 
claimed in-service injury.  Accordingly, by no means did all 
the evidence of record point clearly to the conclusion that a 
post-service deformity of the penis must have been due to an 
injury or disease of service origins. 

B. CUE as to Law, or the Application of the Facts to the Law

(1) Presumption of Soundness

The moving party's representative has contended that the 
Board inexplicably failed to take note of evidence in the 
record at the time of its February 1964 decision, and could 
not have found that the moving party's condition clearly and 
unmistakably preexsited service had it considered the facts 
in the record.  The principle argument here is that the Board 
rested its determination of pre-existence upon the theory of 
pre-service venereal disease.  It is maintained that the 
record was "inconclusive" on this point, and thus could not 
support a finding of clear and unmistakable evidence or pre-
existence.   The Board notes the medical evidence advanced to 
support the conclusion that the record was "inconclusive" 
consists of medical opinions dated after the Board's 
decision.  Thus, these opinions can not be considered in 
determining whether the 1964 decision of the Board contained 
CUE.

As the Board expressly noted in 1964, the record contained 
obvious or manifest evidence that the disability had pre-
existed service in the form of a statement provided for 
treatment purposes in service during hospitalization that the 
prime symptom of the disability, straining to start his 
urinary stream, had been present for about a year before 
August 1944.  This placed the onset months before the period 
of active service.  The medical providers who treated the 
moving party in service, and thus directly dealt with him at 
the critical time in question, concluded that the condition 
had pre-existed service.  The Certificate for Disability 
Discharge contained the same opinion.  During the course of 
treatment in service, there was no expressed medical opinion 
to the contrary.

The Board did not place its reliance for concluding that the 
disability pre-existed service on a theory of venereal 
disease infection.  The Board did refer to the evidence that 
the primary manifestation of the disability had long pre-
existed service.  All the medical providers who dealt with 
the moving party in service shared that conclusion.  It also 
was manifestly shared by the physician who participated in 
the Board's decision, including the conclusion that there was 
clear and unmistakable evidence that the condition had pre-
existed service.  Thus, the determination that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence was fully supported by the record. 

2.  Presumption of Aggravation  

In the February 1964 decision, the Board found that the 
record demonstrated that by the fourth month of service, the 
claimant had a urethral stricture of such severity that it 
required repeated dilations to maintain a small opening.  The 
Board determined that whatever the underlying cause of the 
stricture, it was so severe and extensive that it could not 
have been incurred due to a disease or injury of service 
origins.  At that time, there was no contemporaneous evidence 
in the service medical records, either in the form of 
recorded medical history or in the form of medical findings, 
indicating the condition was related to an injury or disease 
of service origins.  The medical providers who treated the 
moving party in service concluded that the condition was not 
aggravated.  This conclusion was reflected in the Certificate 
of Disability for Discharge.  The moving party had made no 
reference to such injury or disease on his initial 
application in 1944.  At that time, he placed the onset of 
his problems in September 1944, which is at the time of or 
after he was seen in medical facilities.  He did not refer to 
a disease or injury in service in his application in 1948 or 
his application in 1949.

Records prepared in connection with the 1947-48 
hospitalization characterized his problem as a three-year 
history of difficulty with urination.  There was no reference 
to a disease or injury of service origins.  The summary at 
discharge noted a history that after the moving party's 
discharge from the Army in 1944, his condition had subsided. 

The record before the Board in 1964 indicated there was an 
increase in severity of the disability in service.  Thus, the 
presumption of aggravation applied.  Under the law then in 
effect, for a wartime moving party, clear and unmistakable 
evidence (obvious or manifest) was required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  In making 
this determination, the law also expressly provided that 
consideration be accorded to medical facts and principles to 
determine whether the increase is due to the natural progress 
of the condition.

The Board panel, which included a medical doctor, made an 
explicit determination that the in-service increase in 
severity of the urethral stricture was due to the natural 
progress of the pre-service condition or conditions.  
Contrary to the argument advanced with the CUE motion, the 
Board panel did not found its determination that the 
presumption of aggravation was rebutted on a theory rooted in 
venereal disease of some variety.  Rather, the Board panel 
found that whatever the cause or causes of the severe 
urethral stricture, it was so severe and extensive that it 
could not have been the result of an injury or infection of 
service origins during the moving party's relatively short 
time in service before he was treated.  What the Board panel 
did in 1964 was apply the law including consideration of 
medical facts and principles to determine whether the 
increase is due to the natural progress of the condition.  
The Board panel reasoned that the medical facts and 
principles included (1) the manifest evidence that the 
underlying cause or causes of the disability pre-existed 
service and produced the principal manifestation of 
difficulty with the urinary stream; (2) that there was no 
indication whatever of an injury or infection in service that 
could account for the increase in severity; and (3) that it 
was overwhelmingly clear that the increased manifestations in 
service therefore must be due to the underlying pre-service 
cause or causes.  This conclusion was consistent with the 
medical opinion of the medical providers who dealt with the 
moving party in service.  It was also supported by the 
medical records post service indicating the condition 
subsided after the treatment in service.  The conclusion that 
the evidence supporting this determination amounted to clear 
and unmistakable proof applying medical facts and principles 
was expressly endorsed by the physician who formed part of 
the Board panel.  There was no medical opinion of record to 
the contrary.  In other words, having evaluated and assigned 
probative weight to the various items of factual evidence in 
the record in light of medical facts and principles, the 
Board panel concluded that there was very little or no reason 
to believe the condition had not pre-existed service, or that 
it had increased in severity beyond what was to be expected 
from the underlying cause or causes, and that the evidence 
supporting pre-existence and the absence of an increase in 
severity beyond natural progression was overwhelming.  

Put in terms of the applicable regulations, the proper laws 
and facts were before the Board at the time of the February 
1964 decision, and there was no error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  The correct facts, as they were known at the time, 
were before the Board, and, in the undersigned's view, 
soundly interpreted; and the statutory and regulatory 
provisions extant at the time were correctly applied.  38 
C.F.R. § 20.1403(a).  The medical evidence was against the 
claim, the Board panel found the moving party's evidentiary 
assertions lacked probative value, and the panel of three 
Board members at that time included a medical doctor, whose 
role it was to apply his medical expertise in claims 
adjudicated before the Board.  The claimant has not met the 
criteria required to revise or reverse the Board's February 
1964 decision denying service connection for stricture of the 
urethra on the basis of CUE.


ORDER

The motion to revise or reverse the Board's February 1964 
decision denying service connection for stricture of the 
urethra, on the basis of clear and unmistakable error, is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



